Citation Nr: 0820169	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  03-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension. 

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss. 

3. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder. 

4. Entitlement to service connection for fungal infection of 
the feet. 

5. Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to 
January 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In May 2006, the Board remanded the instant claims to the RO 
for further development. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. Service connection for hypertension was denied by rating 
decision of November 1991. The veteran was notified of that 
decision and of his appellate rights and he did not file a 
timely appeal.

2. Evidence received since the November 1991 decision does 
not raise a reasonable possibility of substantiating the 
claim for service connection for hypertension. 

3. Service connection for hearing loss was denied by rating 
decision of November 1991. The veteran was notified of that 
decision and of his appellate rights and he did not file a 
timely appeal.

4. Evidence received since the November 1991 decision does 
not raise a reasonable possibility of substantiating the 
claim for service connection for hearing loss. 

5. The claim to reopen for service connection for a back 
disorder was most recently denied by rating decision of 
November 1991. The veteran was notified of that decision and 
of his appellate rights and he did not file a timely appeal.

6. Evidence received since the November 1991 decision does 
not raise a reasonable possibility of substantiating the 
claim for service connection for a back disorder. 

7. The veteran does not presently have a fungal infection of 
the feet nor does the evidence show that he had fungal 
infection of the feet in service. 

8. There is no competent medical evidence that shows a heart 
disorder as a result of service or due to an incident 
therein; within one year of service discharge; nor caused by 
a service-connected disability. 


CONCLUSIONS OF LAW

1. The November 1991 rating decision which denied service 
connection for hypertension is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2007).

2. Evidence submitted subsequent to the November 1991 rating 
decision denying service connection for hypertension is not 
new and material. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).

3. The November 1991 rating decision which denied service 
connection for hearing loss is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2007).

4. Evidence submitted subsequent to the November 1991 rating 
decision denying service connection for hearing loss is not 
new and material. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).

5. The November 1991 rating decision which did not reopen the 
claim for service connection for a back disorder is final. 38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2007).

6. Evidence submitted subsequent to the November 1991 rating 
decision that did not reopen the claim for service connection 
for a back disorder is not new and material. 38 U.S.C.A. §§ 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2007).

7. A fungal infection of the feet was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. § 3.303 (2007). 

8. A heart disorder was not incurred in, or aggravated by 
service, nor may a heart disorder be presumed to have been 
incurred in or aggravated by service,  nor is a heart 
disorder secondary to a service-connected disability. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

As to the veteran's claim of service connection for a heart 
disorder, the veteran claims that his heart disorder is due 
to his hypertension. Since the veteran's hypertension is not 
service-connected, this claim can not be granted as a matter 
of law. Sabonis v. Derwinski, 6 Vet. App. 426 (1994). 

With respect to the claims of whether new and material 
evidence has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim. 

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought. The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the claim was remanded in May 2006 by the Board 
to comply with the holding in Kent. In October 2006, the 
RO/AMC informed the veteran that the underlying denials 
determined that there was no competent evidence of a linkage 
between the disabilities and military service. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in October 2006. 
Since the preponderance of the evidence is against the claims 
set forth above, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, and a statement from the veteran's service comrade. 
On remand in May 2006, the veteran was given the opportunity 
to provide authorization to VA to obtain medical records from 
his private physician that may have been helpful to his 
claims. In an October 2006 letter, the veteran was notified 
by the RO to submit any medical records he may have, or if he 
needed the RO to obtain them, to complete the Authorization 
and Consent to Release Information forms sent to him by the 
RO. He did not respond to the request. There are no known 
additional records or information to obtain. 

A hearing was offered and the veteran indicated in his 
Substantive Appeal that he did not desire a hearing. As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claims.


New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). 

Service connection for hypertension and hearing loss was 
denied by rating decision of November 1991. The claims were 
not appealed and became final. Service connection for a back 
disorder was denied in January 1972. That claim was not 
appealed and became final. No new and material evidence to 
reopen the claim for service connection for a back disorder 
was found by rating decision of November 1991. 

As to the claims for hypertension and hearing loss, service 
connection for hypertension and hearing loss was denied as 
these conditions were not shown to have been incurred in or 
aggravated by service nor were either of the disorders 
developed to a degree of 10 percent or more within one year 
of service discharge. Service connection for the veteran's 
claimed back disorder was previously denied in January 1972 
and no evidence was submitted since that time to reopen the 
claim to show that the claimed condition was incurred in or 
aggravated by service. The veteran was sent notice of the 
denial of service connection for hypertension and hearing 
loss and notice that no evidence had been submitted to reopen 
the claim for service connection for a back disorder in a 
letter of the same month, however, he did not timely appeal 
this decision. 

The Board has reviewed the evidence received into the record 
since the November 1991 RO denials and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claims for service connection for hypertension, hearing 
loss, or a back disorder. 

As for the claim to reopen for hypertension, evidence 
submitted since the November 1991 denial of service 
connection includes VA outpatient treatment records and a 
February 2002 statement from the veteran's service comrade on 
behalf of the veteran's claim. The VA outpatient treatment 
records show ongoing treatment for hypertension, that the 
veteran is using medication for hypertension, and his 
hypertension is generally under good control. These records 
all show treatment after service and none of the VA 
outpatient treatment records show a link between his 
presently treated hypertension and service or diagnosed 
hypertension to a 10 percent degree within one year of 
service discharge. This evidence does not show a reasonable 
possibility of substantiating the veteran's claim for service 
connection. Therefore, that evidence is not new and material. 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

The February 2002 statement from the veteran's comrade in 
support of the veteran's claim is also not new and material 
evidence to reopen the claim for service connection for 
hypertension. The veteran's comrade indicated, in pertinent 
part, that he has been friends with the veteran for 42 years 
and that they served in the Air Force together. He also 
indicated that he has known that the veteran has been on 
medication for high blood pressure and his resulting heart 
problems. The veteran's comrade did not provide any medical 
evidence or information that substantiated that the veteran's 
hypertension was incurred in service or to 10 percent within 
one year of service discharge. He did not indicate when the 
veteran was diagnosed with hypertension, and he did not link 
the veteran's hypertension with service. He stated that these 
were his comments and observations, but gave no indication of 
medical expertise on his part. The veteran's comrade has not 
shown, nor claimed, that he possesses the medical expertise 
that is required to render a competent opinion as to actual 
diagnoses and/or medical causation. Grottveitt v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinksi, 2 Vet. App. 492 
(1992). 

As laypersons without the appropriate medical training or 
expertise, he is not competent to render a probative opinion 
on a medical matter. See, e.g., Bostain v. West, 11 Vet. App. 
124 (1998). Accordingly, where, as here, the claim turns on a 
medical matter, unsupported lay statements, or testimony, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim. See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

As for the attempt to reopen the veteran's claim for hearing 
loss, that evidence also is not new and material to reopen 
the claim for service connection. Evidence submitted in 
support of that claim was VA outpatient treatment records and 
his service comrade's statement. A VA outpatient treatment 
record of February 2002 indicated that the veteran was 
bleeding from the right ear. He denied any pain, or changes 
in hearing. As that evidence showed no findings related to 
hearing loss in service or sensorineural hearing loss within 
one year of service discharge, this evidence is not new and 
material to reopen the claim for service connection for 
hearing loss. An October 2002 VA outpatient treatment record 
showed the veteran was seen in the audiology clinic for a 
hearing examination. He indicated that he wanted to file a 
claim for hearing loss. He reported a history of excessive 
noise exposure from military duties. The test results showed 
severe high frequency hearing loss. However, the medical 
evidence did not show any evidence linking the October 2002 
examination to an event in service or to standards in service 
showing disability due to impaired hearing. See 38 C.F.R. 
§ 3.385. Therefore, none of the evidence presented shows a 
reasonable possibility of substantiating the claim. 


Further, new and material has not been presented to reopen 
the claim for service connection for a back disorder. Again, 
VA outpatient treatment records and a statement from the 
February 2002 statement from the veteran's comrade were 
presented in an effort to reopen the claim. The VA outpatient 
treatment records show significant treatment since 
November 1991 for low back complaints. The records show that 
the veteran has low back pain due to osteoarthritis, disc 
disease, and degenerative joint disease. However, none of 
that evidence links his back disorder to an event in service. 
The comrade's statement indicates his recollection of the 
veteran's hospitalization during service and complaints of 
pain following his circumcision with loose stitches and 
bleeding that followed. The veteran attributes his back 
complaints to anesthesia he received during a 
hemorrhoidectomy in 1972. In any event, the veteran's comrade 
nor the veteran has the medical expertise to link the 
veteran's present back complaints to any back complaints he 
had in service. This evidence does not raise a reasonable 
possibility of substantiating the veteran's claim. 

Upon review, the veteran has provided no new evidence that 
raises a reasonable possibility of substantiating his claims 
of entitlement to service connection for hypertension, 
hearing loss, or a back disorder. As such, the evidence 
received since the November 1991 rating decision is not new 
and material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claims of 
entitlement to service connection for hypertension, hearing 
loss, or a back disorder. 


Service Connection 

The veteran asserts that a heart disorder and a fungal 
infection of the feet occurred as a result of his active 
service. 

Because the preponderance of the informed medical evidence 
does not link a heart disorder and fungal disorder of the 
feet with an incident of service, service connection for 
those claims will be denied. Further, since the veteran's 
hypertension which is not service connected, is claimed to be 
the cause of his heart disorder, service connection for a 
heart disorder secondary to hypertension is also denied. 

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007). Service connection for a heart 
disorder may be presumed if it is shown to a degree of 10 
percent disabling within the first post service year. 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2007). 

For VA rating purposes, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater. The term "isolated systolic hypertension" means 
that the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm. 
38 C.F.R. § 4.104, Code 7101 Note 1.


Heart disorder

Service medical records show that the veteran's blood 
pressure was 148/90 on enlistment examination in March 1959. 
Clinical evaluation of the heart and vascular system proved 
normal. On separation examination of November 1962, his blood 
pressure was 120/78. Clinical evaluation of the heart and 
vascular system at the time of separation also proved normal.

Since service, the veteran has been diagnosed and treated for 
both heart disease and hypertension. In September 2000, VA 
outpatient treatment records indicate that the veteran had 
coronary artery bypass graft in 1993. He also had status post 
mitral valvuloplasty, especially correction of the valve 
without artificial valve. 

There is no documented evidence of heart disease or 
hypertension in the veteran's service medical evidence. 
Although the veteran's entrance examination showed a 
diastolic pressure of 90, his heart and valve were determined 
to be normal. Moreover, one high reading of diastolic 
pressure does not diagnose hypertension. For VA rating 
purposes, the term "hypertension" means that the diastolic 
blood pressure is predominantly 90 mm. or greater. There is 
only evidence of one reading in service, upon entrance, with 
a reading of 90. Further, there is no medical evidence that 
links the veteran's present heart disease or hypertension 
with an event in service or within one year of service 
discharge. As such, service connection for a heart disorder 
is not warranted on a direct basis. 

The veteran claims that his heart disorder is caused by his 
hypertension. Although there is no medical evidence of record 
that the veteran's heart disorder was caused by or aggravated 
by his hypertension, it is of no consequence. The veteran's 
hypertension is not service-connected and therefore, service 
connection is not warranted on a secondary basis as a matter 
of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 

As such, service connection for heart disorder on a direct or 
secondary basis is not warranted, and the appeal is denied. 


Fungal infection of the feet

The veteran maintains that fungal infection of the feet is 
warranted based upon service incurrence. He asserts that he 
was treated in service with creams for the fungus and told to 
wear white socks. He claims that he has had foot fungus since 
that time. 

Service medical records show no findings, treatment, or 
diagnosis of fungal infection of the feet in service or upon 
service discharge. After service, the veteran underwent a VA 
examination in June 2002. He had persistent scaly pruritic 
papules on sun exposed areas particularly the face, forearm 
and dorsal aspects of the hands. He was advised that these 
lesions were considered early skin cancers/pre skin cancers 
and that persistent lesions should be treated. In 
November 2002, the VA examiner indicated that the veteran had 
developed no dermatological or systemic complaints and was on 
no new medication since his dermatology visit in 
November 2002. A total body skin examination was performed. 
He was again told that these lesions were considered early 
skin cancers/pre skin cancers and that persistent lesions 
should be treated. He was treated with cryotherapy. 

After a thorough review of the record, service connection for 
fungal infection of the feet is not warranted. The only 
evidence that associates a fungal infection of the feet to 
service is the veteran's allegation. The veteran's statements 
do not constitute competent medical evidence. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). The veteran has not shown, 
nor claimed, that he possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation. Grottveitt v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinksi, 2 Vet. App. 492 (1992). 

Moreover, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 
Here, there is no competent medical evidence of a fungal 
infection of the feet. To the extent that the veteran 
presently reports such symptoms, and no competent medical 
evidence links the symptoms to any incident of service, the 
appeal as to a fungal infection of the feet is denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for hypertension, the claim is 
denied. 

New and material evidence has not been submitted to reopen a 
claim of service connection for hearing loss, the claim is 
denied. 

New and material evidence has not been submitted to reopen a 
claim of service connection for a back disorder, the claim is 
denied. 

Service connection for a heart disorder is denied. 

Service connection for fungal infection of the feet is 
denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


